                                   Case 2:19-cv-01679-RFB-VCF Document 22 Filed 06/25/20 Page 1 of 5



                            1   Gustavo Ponce, Esq.
                                Nevada Bar No: 15084
                            2   Kazerouni Law Group, APC
                            3   6069 South Fort Apache Road, Suite 100
                                Las Vegas, Nevada 89148
                            4   Tel: (800) 400-6808
                            5   Fax: (800) 520-5523
                                gustavo@kazlg.com
                            6   Attorneys for Plaintiff Betty Williamson
                            7
                            8   Chad F. Clement, Esq.
                                Nevada Bar No. 12192
                            9   Jared M. Moser, Esq.
                           10   Nevada Bar No. 13003
                                Marquis Aurbach Coffing
                           11   10001 Park Run Drive
KAZEROUNI LAW GROUP, APC




                           12   Las Vegas, Nevada 89145
                                Telephone: (702) 382-0711
                           13   Facsimile: (702) 382-5816
                           14   cclement@maclaw.com
                                jmoser@maclaw.com
                           15    Attorneys for Defendants Richland Holdings Inc. and
                           16   Donna Armenta Law
                           17                             UNITED STATES DISTRICT COURT
                           18                                  DISTRICT OF NEVADA
                           19   Betty Williamson,                                     Case No.: 2:19-cv-01679-RFB-VCF
                           20                                Plaintiff,
                           21           vs.                                           Stipulation to extend the discovery
                           22                                                         schedule and the pretrial deadlines
                                Richland Holdings Inc., dba Acctcorp
                           23   of Southern Nevada, and Law Offices                   by 120 days
                           24   of Donna Armenta,
                                                                                      (First Request)
                           25                                Defendant.

                           26
                           27
                           28

                                ________________________________________________________________________________________________________
                                STIPULATION                                                            Case No.: 2:19-cv-01679-RFB-VCF
                                   Case 2:19-cv-01679-RFB-VCF Document 22 Filed 06/25/20 Page 2 of 5



                            1          Plaintiff Betty Williamson (“Plaintiff”) and Defendants Richland Holdings
                            2   Inc., dba Acctcorp of Southern Nevada, and Donna Armenta Law, erroneously
                            3   named as “Law Offices of Donna Armenta” (referred collectively as “Defendants,”
                            4   and with Plaintiff, the “Parties”), by and through their respective counsel, hereby
                            5   submit this stipulation to modify the discovery schedule [ECF No. 12] and extend
                            6   only the deadlines set forth below by 120 days or until the stay is granted,
                            7   whichever comes first.
                            8          To be clear, the Parties contemplate that if the Court enters an Order on this
                            9   Stipulation, the deadlines will be extended as set forth herein. If the District Judge
                           10   grants AcctCorp’s Motion to Stay in the interim, then the new deadlines adopted
                           11   pursuant to this Stipulation will be stayed as a result. Once the stay is ultimately
KAZEROUNI LAW GROUP, APC




                           12   lifted, the Parties will, within two weeks therefrom, submit a new joint proposed
                           13   discovery plan and scheduling order. If the Motion to Stay is denied, the Order on
                           14   this stipulation will govern all remaining deadlines set forth herein.
                           15          In light of the recent global health pandemic caused by Covid-19 and
                           16   Defendants’ pending non-opposed motion for stay, the Parties have stipulated to
                           17   extend the discovery schedule and extend the pretrial deadlines by 120 days or until
                           18   the stay is granted, whichever comes first. When Covid-19 began disrupting
                           19   businesses, litigation, and human life, Defendants moved to stay the proceeding in
                           20   light of the uncertainty and health crisis. ECF 18. Plaintiff filed a non-opposition
                           21   on April 8, 2020. ECF 19. As of the date of this stipulation, a ruling on the motion
                           22   to stay is still pending.
                           23          The Parties have agreed to continue dates to avoid the Parties being
                           24   prejudiced and to conserve their respective resources, as well as the Court’s time
                           25   and resources on this matter, as the Parties await a ruling on the motion to stay.
                           26   Granting an extension will not prejudice the Parties, the litigation, or the Court, but
                           27   in fact the extensions would avoid prejudice to any of the Parties there is a ruling on
                           28   the pending motion.

                                ________________________________________________________________________________________________________
                                STIPULATION                                                            Case No.: 2:19-cv-01679-RFB-VCF
                                      Case 2:19-cv-01679-RFB-VCF Document 22 Filed 06/25/20 Page 3 of 5



                            1           Proposed Schedule
                            2                  • the last date to complete discovery from May 25, 2020, to
                            3                     September 22, 2020;
                            4                  • the last date to file dispositive motions from June 24, 2020, to
                            5                     October 22, 2020;
                            6                  • deadline for Defendants to respond to Plaintiff’s discovery requests
                            7                     from April 13, 2020, to August 11, 2020; and
                            8                  • the last date to submit pretrial order and pretrial disclosures from July
                            9                     24, 2020 to November 23, 2020.
                           10          Good cause exists to amend the Scheduling Order. The parties have been
                           11   diligent in light of the difficulties Covid-19 has brought upon. The Parties jointly
KAZEROUNI LAW GROUP, APC




                           12   request that this Court modify the Scheduling Order to provide an additional time to
                           13   complete discovery, and in the ordinary course file dispositive motions, and the
                           14   pretrial documents as described in the proposed timeline above.
                           15   ///
                           16   ///
                           17   ///
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                ________________________________________________________________________________________________________
                                 STIPULATION                                                           Case No.: 2:19-cv-01679-RFB-VCF
                                   Case 2:19-cv-01679-RFB-VCF Document 22 Filed 06/25/20 Page 4 of 5



                            1          This is the first request for an extension of this deadline, and it is sought in
                            2   good faith and not for the purposes of delay.
                            3   DATED this 25th day of June 2020.
                            4         KAZEROUNI LAW GROUP, APC
                            5
                            6         By: /s/ Gustavo Ponce
                            7         Gustavo Ponce, Esq.
                            8         6069 South Fort Apache Road, Suite 100
                            9         Las Vegas, Nevada 89148

                           10         Attorneys for Plaintiff

                           11
                                      MARQUIS AURBACH COFFING
KAZEROUNI LAW GROUP, APC




                           12
                           13
                                      By: /s/ Jared M. Moser
                           14
                                      Chad F. Clement, Esq.
                           15
                                      Jared M. Moser, Esq.
                           16
                                      10001 Park Run Drive
                           17
                                      Las Vegas, NV 89145
                           18
                                      Attorneys for Defendants Richland Holdings Inc. and
                           19         Donna Armenta Law
                           20
                           21
                           22
                                                                              ORDER
                           23
                                       IT IS SO ORDERED.
                           24
                           25                                          ____________________________________
                           26                                          United States Magistrate Judge
                           27                                                  6-25-2020
                           28                                          DATED:____________________________


                                ________________________________________________________________________________________________________
                                STIPULATION                                                            Case No.: 2:19-cv-01679-RFB-VCF
                                   Case 2:19-cv-01679-RFB-VCF Document 22 Filed 06/25/20 Page 5 of 5



                            1                                CERTIFICATION OF SERVICE
                            2          I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
                            3   Procedure that on June 25, 2020, the foregoing Notice was served via CM/ECF to
                            4   all parties appearing in this case.
                            5
                            6
                                                                          KAZEROUNI LAW GROUP, APC
                            7
                            8
                                                                          By: /s/ Gustavo Ponce
                            9                                             Gustavo Ponce, Esq.
                           10                                             6069 S. Fort Apache Rd., Ste 100
                           11                                             Las Vegas, NV 89148
KAZEROUNI LAW GROUP, APC




                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                ________________________________________________________________________________________________________
                                STIPULATION                                                            Case No.: 2:19-cv-01679-RFB-VCF
